DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated December 30, 2021
In the Response dated December 30, 2021, claims 15, 16, and 24 were amended. Claims 15-16 and 20-24 are pending. An action on the merits of claims 15-16 and 20-24 is contained herein below.
The rejection of claims 15-16 and 20-24 under 35 U.S.C. 103 as being unpatentable over Bijnsdorp et al. Cancer Sci. (2008), Vol. 99, pages 2302-2308 (Bijnsdorp); Hong et al. Cancer (2006), Vol. 107, pages 1383-1390 (Hong); and Park et al. Anti-Cancer Drugs (2006), Vol. 17, pages 225-229 (Park) in combination is maintained for the reasons of record as set forth in the Office Action dated July 8, 2021.

Rejections of Record Set Forth in the Office Action Dated July 8, 2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijnsdorp et al. Cancer Sci. (2008), Vol. 99, pages 2302-2308 (Bijnsdorp); Hong et al. Cancer (2006), Vol. 107, pages 1383-1390 (Hong); and Park et al. Anti-Cancer Drugs (2006), Vol. 17, pages 225-229 (Park) in combination.
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. Applicant argues that the cited documents, whether considered alone or in combination, fail to suggest or teach each and every feature of the instantly claimed invention. Applicant contends a skilled worker in this field would arrive a combined drug of paclitaxel or docetaxel with 5-FU because Park is directed to the effect only by combining paclitaxel or docetaxel with 5-FU. Applicant argues nothing in Bijnsdrop and Park indicates a combination drug consisting of FTD/TPI at a molar ratio of 1:0.5. Applicant further argues unexpected results.
The examiner respectfully disagrees.
Applicant’s argument that the cited art fails to teach all of the instantly claimed elements is not persuasive for the reasons of record as set forth on pages 3-4 of the last Office Action dated July 8, 2021. Applicant’s contention that a skilled worker in this field would arrive a combined drug of paclitaxel or docetaxel with 5-FU has been duly noted; however, claim the instant claims allow for additional elements. For example, claim 15 reads upon “a kit comprising”. The “comprising” language allows for the inclusion of 5-FU. Furthermore, the examiner finds no evidence of record supporting applicant’s contention. Regarding applicant’s argument that the cited prior art does not teach a combination drug consisting of FTD/TPI at a molar ratio of 1:0.5, Bijnsdorp explicitly teaches that TFT (FTD) is part of the antitumor formulation TAS-102 (TFT-TPI). Addition of TPI enhances the bioavailability to tumor cells, as thymidine phosphorylase can break down TFT to an inactive form. Bijnsdorp explicitly discloses, "Therefore, TFT (as TAS-102) could be a new strategy to circumvent resistance and decrease side effects". See pages 2306-2307. TAS-102 meets the limitation of “an anti-tumor agent consisting of a 
Thus, the rejection of claims 15-16 and 20-24 is maintained in view of the preponderance of the evidence.

Conclusion
Claims 15-16 and 20-24 are pending. Claims 15-16 and 20-24 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/